Voto disidente del
Juez Asociado Señor Irizarry Yunqué
al cual se une el Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 9 de enero de 1978
Concurro en que el conductor del automóvil fue negligente y que su negligencia fue causa próxima del accidente en que perdió la vida. Pero creo que el Estado también incurrió en negligencia, aunque en menor grado que la del conductor.
Puerto Rico es uno de los países de mayor densidad en el mundo en cuanto al número de vehículos de motor que transi-tan por sus vías públicas. Toda obstrucción que en éstas se oponga al libre tránsito vehicular debe garantizar al máximo la seguridad de los que las utilizan. En el caso de autos hubo varias circunstancias demostrativas de que ese deber no se cumplía a cabalidad.
Las vallas no estaban pintadas, y las primeras dos grillas que debían advertir del peligro estaban apagadas. Ello im-plica que, como expone el Procurador General en su solicitud de revisión (pág. 3) : “Angel de Jesús González [el conductor] vio las vallas al frente suyo. Trató de esquivarlas para evitar el choque, pero no consiguió hacerlo.” Es decir, que cuando vino a advertirlas era tarde. Lo mismo sucedió a varios automovilistas que también chocaron contra dichas vallas antes y después del accidente que aquí nos ocupa, se-gún informa el Procurador en la pág. 6 de su petición.
Reconocería un 40% de negligencia al Estado y en ese sentido modificaría la sentencia recurrida.